Dismissed and Memorandum Opinion filed May 12, 2005








Dismissed and Memorandum Opinion filed May 12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00437-CR
____________
 
DERRIT WAYNE WASHINGTON,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County, Texas
Trial Court Cause No. 995,875
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of possession of a firearm and sentenced on February 8, 2005, to two
years= imprisonment in the Texas Department
of Criminal Justice, Institutional Division. 
No timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until April 12, 2005.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 12, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).